Citation Nr: 1618814	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1988 to December 1988, and served on active duty from October 1990 to December 1990 and from January 1991 to April 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

The Board remanded the appeal in October 2013 for additional development, to include a request for income information for the Veteran from September 2006 to present, a request for a Social Security Administration (SSA) Disability Determination, and a request that the Veteran identify medical records dated from March 2011 to present.  The AOJ substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran has not provided adequate verification income during the relevant period on appeal to substantiate an award of nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits are not met.  
38 U.S.C.A. §§ 1502, 1503, 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274 (2015).




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  With respect to the claim for nonservice-connected pension, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a preadjudicatory October 2006 letter.   

With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  The Board remanded the appeal in October 2013, for development which included a request that the Veteran provide a detailed summary of his current household income and expenses, as well as summaries of his income and expenses for the intervening years since he filed his original September 2006 claim.  The AOJ issued a February 2014 letter that requested that the Veteran provide such evidence.  To date, no additional income and expense information has been received from the Veteran.  In a September 2015 supplemental statement of the case, the AOJ readjudicated the appeal in light of the Veteran's failure to report requested information with regard to countable income.  In this case, the appeal is being denied due to the Veteran's failure to provide requested income information necessary to establish that he meets the basic eligibility requirements for the benefit sought.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter. 


Law and Analysis for Evaluating Countable Income 

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2015); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2015).  The Gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. § 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. 
§ 1503(a)(8).

Medical expenses are generally deductible from countable income for nursing home fees. M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b) (2009).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care, and a licensed health professional is an individual licensed to furnish health services by the state in which the services are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c). However, the fees paid to maintain a Veteran in an adult daycare center, a rest home, a group home, or a similar facility that does not qualify as a nursing home may also be deducted from countable income as medical expenses.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  

The Veteran filed a claim for pension benefits in September 2006.  From December 1, 2006, the applicable MAPR for a Veteran without a dependent spouse or child was $10,929.  The applicable MAPR rate was increased to $11,181 on December 1, 2007; to $11,830 on December 1, 2008; to $12,465 on December 1, 2012; to $12,652 on December 1, 2013; and to $12,868 on December 1, 2014.  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015). 

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran has not provided adequate verification of his income to substantiate an award of nonservice-connected pension.  

An April 2011 SSA disability determination shows that the Veteran was deemed to be unemployable due to his psychiatric disorders since June 2009.  The Board finds, however, that the Veteran's employment history is unclear from the record as he has not provided a detailed employment history since he filed his September 2006 claim.  

In determining annual income for nonservice connected pension benefits, all payments of any kind or from any source, including salary retirement or annuity
payments or similar income shall be included.  38 USCA § 1503(a).  The Board finds that the Veteran has held various full-time, part-time, and temporary employment positions during the course of the appeal, and such income has not been reported for the purpose of calculating his countable income.  While the Veteran reported in a September 2006 and a May 2009 Income and Net Worth Statement that he was receiving no income, it appears that these statements wereprovided during periods of unemployment, but did not adequately consider all sources of income received during the relevant reporting years.   In that regard VA treatment records show that the Veteran has been employed during the appeal period.  A February 2006 VA treatment record shows that the Veteran was doing temp work at that time.  He was shown to be unemployed at the time he filed his September 2006 claim.  February 2007 and June 2007 VA treatment reports shows that the Veteran was working as a telemarketer up until June 2007.  An April 2008 VA examination shows that the Veteran reported working full time as a dental assistant.  In a May 2009 statement, the Veteran indicated that he was unemployed, and had only been able to secure temporary employment for short periods of time.  A December 2009 VA examination shows that the Veteran was working per-diem for a medical staff agency for the past two to five years.  A January 2010 VA examination notes that the Veteran was employed part time as a dental assistant.  A March 2011 psychiatric evaluation associated with SSA medical records also shows that the Veteran reported that he last worked as a dental assistant in 2008, and worked that job on a part time basis through August 2008.  While the Veteran indicated that he was only able to secure temporary employment, income from all such sources is included in determining annual income for nonservice connected pension benefits purposes.  

Additionally, the Veteran was granted VA service-connected benefits in April 2010, and was being paid at a rate of $770 a month with an additional payment for the initial amount due under the award.  The record also shows that the Veteran was awarded SSA disability benefits pursuant to the April 2011 decision.  Such income is counted for the purpose of determining whether the Veteran has an annual income in excess of the applicable MAPR rates to qualify for pension benefits.  See 38 C.F.R. §§ 3.271, 3.272 (2015).

The Board remanded the case in October 2013 to obtain relevant income information for the Veteran for the entire appeal period, and pursuant to the Board's remand, the AOJ specifically requested, in February 2014, that the Veteran provided a detailed summary of household income and expenses currently and for the intervening years since he filed his claim in September 2006.  In the February 2014 letter, the AOJ requested that the Veteran submit an enclosed VA Form 21-527 (Income, Net Worth, and Employment Statement).  To date, the requested income information needed to decide the claim has not been received.  See 
38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts and submit evidence supporting his claim.)  

The Board finds that for the entire rating period, the Veteran was in receipt of unreported income and the Board finds that the Veteran's income cannot be verified based on the evidence of record.   Accordingly, the Board finds that the Veteran has not provided necessary income information to substantiate an award of nonservice-connected pension benefits.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied. 





____________________________________________
KALPANA PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


